EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Marathon Patent Group, Inc., a Nevada corporation (the “Company”), on Form 10-K/A for the period ended December31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Doug Croxall, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: September 12, 2014 /s/ Doug Croxall Doug Croxall Chief Executive Officer (Principal Executive Officer)
